Citation Nr: 1515959	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to a rating higher than 10 percent for defective hearing.

4. Entitlement to a rating higher than 40 percent for degenerative disc disease with bulging discs L4-L5 and L5-S1, degenerative joint disease of the thoracic spine, mild spinal stenosis and herniated nucleus pulposus L5-S1.  

5. Entitlement to a rating higher than 10 percent for laparotomy scar with adhesions, residuals of stab wound.  

6. Entitlement to service connection for a left hip disability, to include as secondary to the service-connected back disability.  

7. Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.  The appellant is his widow.   

The statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A. 

The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In the instant case, the Veteran died in February 2011. 

In March 2011, the appellant filed a request for substitution upon death of the claimant.  In March 2015 the RO sent a letter to the appellant acknowledging that she was the substitute claimant.  At the time of the Veteran's death, his pending claims were as listed on the title page with the exception of the claim of service connection for the cause of the Veteran's death.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008 and August 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO in the January 2011 Statement of the Case (SOC) indicated that the claim to reopen service connection for a psychiatric disorder and the claim for an increased rating for defective hearing arose from a March 2010 rating decision, the Board finds that these claims stem for a rating decision dated on August 7, 2009.  On August 27, 2009 a statement was received from the Veteran indicating that he was entitled to service connection for PTSD and an increased rating for hearing loss, which the Board construes as a timely notice of disagreement with the August 2009 rating decision.  See 38 C.F.R. § 20.201.

The Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337 ). 

Here, the RO denied service connection for a nervous condition in July 1970.  The Veteran's claims for service connection for PTSD were denied in October 1987 and October 1992.  In January 2009 the Veteran filed a claim to reopen service connection for PTSD.  Just as in the previous evidence of record, the Veteran maintained that he suffered from a psychiatric disorder as a result of his active service.  See, e.g., August 2010 VA examination where the Veteran indicated he had chronic depression and anxiety.  Although the Veteran's current claim seems to be focused on reopening service connection for PTSD, the Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for an acquired psychiatric disorder to include PTSD.  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, to include a February 2012 notice of disagreement regarding the denial of service connection for the cause of the Veteran's death.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The RO in a rating decision in October 2011 denied the appellant's claim of service connection for the cause of the Veteran's death.  In April 2012 the appellant filed a notice of disagreement with this determination.  A Statement of the Case must be sent to the appellant on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The underlying issue of service connection for a psychiatric disorder to include PTSD and the other issues listed on the title page also are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed July 1970 rating decision, the RO denied service connection for a nervous condition.  

2. In an unappealed October 1992 rating decision the RO denied service connection for PTSD.  

3. The additional evidence presented since the previous denials relates to previously unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1. The July 1970 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. The October 1992 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).


3. New and material evidence has been submitted since the previous denials in July 1970 and October 1992; and, the claim for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determination to reopen the claim of service connection for a psychiatric disorder, to include PTSD, the only issue resolved herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Claim to Reopen

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156.  

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In the July 1970 rating decision, the RO denied service connection for a nervous condition based on the determination that the evidence did not establish that he had a nervous condition.  In the October 1992 rating decision the RO determined that the evidence did not show PTSD and service connection for the condition remained denied.  

Prior to the October 1992 rating decision, the RO in a rating decision in October 1987 denied service connected for PTSD based on the determination that anxiety noted in service was acute, there was no evidence of manifestations or symptoms of PTSD shown in service nor was there a current diagnosis of PTSD.  

The Veteran did not appeal the adverse determinations discussed above nor did he submit any additional evidence within a year following any of the decisions.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus the previous rating decisions became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence received since the July 1970 rating decision and October 1992 rating decision includes a VA examination in August 2010 and a July 2010 Report of General Information.  On the VA examination in August 2010, the Veteran reported constant depression and anxiety.  The July 2010 Report of General Information shows that the Veteran reported that he feared for his life during service in Vietnam.  This evidence raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder to include PTSD as the Veteran is competent to report experiencing chronic symptoms of depression and anxiety and fearing for his life during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Accordingly, the Board finds that new and material evidence has been presented to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, the appeal to this extent is allowed subject to further action as discussed herein below.  



REMAND

As for the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, on VA PTSD examination in August 2010 the examiner opined that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD.  

However, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board on August 21, 2014 and thus the amended 38 C.F.R. § 4.125 conforming to the DSM-V is applicable.  

As the current 38 C.F.R. § 4.125 requires diagnoses to conform to the DSM-V and the criteria for a PTSD diagnosis in the DSM-IV and DSM-V are not identical nor substantially similar for the Board to use August 2010 opinion, further development is necessary to determine whether the Veteran during his lifetime met the criteria for a diagnosis of PTSD per the DSM-V criteria.  The examiner also should opine whether the Veteran during his lifetime had any other psychiatric disorder other than PTSD that was related to service as there is competent lay evidence of chronic symptoms of depression and anxiety, evidence suggesting that the disabilities may be related to service as the Veteran was a cannoneer during service in Vietnam, and insufficient competent evidence of file to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As for the left hip, on VA examination in October 2008 the examiner noted that the Veteran underwent a left hip replacement in May 2008.  The examiner opined that it could not be determined whether the Veteran's left hip disability was due to his service-connected back disability as he had degenerative arthritis, which is a generalized process and does not spread from one joint to another.  The examiner concluded that the left hip degenerative joint disease is more likely than not due to other factors that are not related to the Veteran service-connected back disability.  However, in a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  Thus the October 2008 VA opinion is inadequate and further development remains necessary.  

As for the Veteran' claims for increased ratings for a back disability, laparotomy scar, and defecting hearing there are outstanding records that need to be obtained.  On VA examination in August 2010, the Veteran reported that since 2006 he was receiving Social Security Administration disability benefits for medical reasons.  On his January 2011 claim for a total disability rating based on individual unemployability (TDIU) the Veteran indicated he was unable to work due to his service-connected back disability, residuals of stab wound, and hearing loss.  An attempt needs to be made to obtain these records as they may be relevant to the Veteran's increased rating claims currently on appeal.  With the appellant's assistance an attempt also should be made to ensure that copies of any other outstanding records of pertinent medical treatment are identified and added to the claims file.  

The Board notes that in August 2009 the RO issued a Statement of the Case, to include the Veteran's claims for an increased rating for a back disorder and laparotomy scar with adhesions.  Subsequently in July 2010 the Veteran had VA examinations for his back and laparotomy scar; however, a Supplemental Statement of the Case does not appear in the file regarding these issues and must be furnished to the appellant in accordance with 38 C.F.R. § 19.31(b)(1).  When evidence is received prior to the transfer of a case to the Board, as is the situation in the instant case, a Supplemental Statement of the Case must be furnished to the appellant as provided in 38 C.F.R. § 19.31.  

As explained in the Introduction, the RO in a rating decision in December 2011 denied the appellant's claim of service connection for the cause of the Veteran's death and in April 2012 she filed a timely notice of disagreement with this determination.  To date, a Statement of the Case has not been sent to the appellant on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the appellant's assistance obtain copies of any pertinent records and add them to the claims file and any outstanding relevant medical records that may be associated with the Social Security Administration.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the appellant should be notified.

2. After the above development has been completed and all outstanding records have been associated with the claims folder, obtain an opinion from a VA psychiatrist or a psychologist or one with whom VA has contracted to determine the nature and likely etiology of the psychiatric disorder that the Veteran had during his lifetime.  The examiner must: 

a.) Offer an opinion on whether the Veteran met the DSM-V criteria for a diagnosis of PTSD.  If so, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that the Veteran had PTSD as a result of a being a cannoneer during service in Vietnam? 

b.) If the Veteran met the DSM-IV criteria for a diagnosis of PTSD, is it at least as likely as not (probability approximately 50 percent), that PTSD was related to his fear of hostile military activity during service in Vietnam.  See July 2010 Report of General Information.

c.) Determine whether the Veteran had any other psychiatric diagnoses other than PTSD.  The examiner must consider that VA treatment records in the 1990s show diagnoses of psychiatric disorder to include anxiety disorder with depression.  See, e.g. March 1991 VA treatment record.   

d.) Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's service.  In rendering the opinion the examiner is asked to consider the Veteran's service in Vietnam as a cannoneer and his service treatment records which show that in August 1966 he had a diagnosis of active anxiety and in May 1968 complained of bad nerves.  
	
A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. After the above development has been completed and all outstanding records have been associated with the claims folder, obtain an opinion from an appropriate VA examiner to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's left hip disability was aggravated by the service-connected back disability.  In rendering the opinion it is imperative that the examiner specifically address aggravation of the underlying left hip disability by the service-connected back disability.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Issue a Statement of the Case on the issue of service connection for the cause of the Veteran's death.  Only if the appellant perfects an appeal should the claim be certified to the Board.  

5. Issue a Supplemental Statement of the Case regarding the increased rating claims for a back disability and laparotomy scar with adhesions (residuals of stab wound), addressing evidence received since the August 2009 Statement of the Case, to include the July 2010 VA examinations.  

6. After undertaking any further development deemed warranted, readjudicate the claims of service connection for a psychiatric disorder to include PTSD, service connection for a left hip disability to include as secondary to the service-connected back disability, increased rating claim for a back disability, laparotomy scar with adhesion  (residuals of stab wound), and defective hearing.   If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded the requisite opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


